Citation Nr: 1755070	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  13-07 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for residuals of human immunodeficiency virus (HIV). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from April 2002 to April 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2010 rating decisions of the Department of the Veteran Affairs (VA) Regional Office (RO).  The Board notes that both April 2010 and June 2010 rating decisions noted the Veteran was granted service-connection for HIV, effective April 3, 2010.  In May 2016, the Veteran had a hearing before the undersigned.  

In a decision dated in September 2016, the Board remanded the issue.  The Board finds compliance with the remand.  The Veteran's rating was also increased to 30 percent for the entire appeal period in an April 2017 rating decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that remand is warranted for additional development and consideration of the Veteran's claim in which he is seeking a higher disability rating for his service-connected HIV, which includes all manifestations and/or residuals thereof.  The Veteran testified during his May 2016 Board hearing that he was diagnosed with idiopathic thrombocytopenic purpura (ITP) and believes it may be related to his HIV.  

Private treatment records note the Veteran had thrombocytopenia "likely due" to HIV infection and immune thrombocytopenic purpura was "mostly due" to HIV/AIDS.  See December 14, 2010, private treatment record; see also October 2015 private treatment record.  However, a December 2015 disability benefits questionnaire found the Veteran had no signs or symptoms attributable to an HIV-related illness.  Based upon this evidence, it is unclear whether the Veteran's thrombocytopenia is related to his service-connected HIV.  

The Board notes that VA's rating schedule contains separate Diagnostic Codes for HIV-related illnesses and thrombocytopenia.  HIV-related illnesses are evaluated under Diagnostic Code 6351, which provides, in part, that psychiatric or central nervous system manifestations, opportunistic infections, and neoplasms may be rated separately under appropriate codes if higher overall evaluation results.  Thrombocytopenia is rated under 38 C.F.R. § 4.118, Diagnostic Code 7705, and a compensable rating is warranted when there is stable platelet count between 70,000 and 100,000, without bleeding.  

Consequently, the Board finds that a new VA examination is needed to assess the current nature, extent and severity of his HIV, to include a determination as to whether the Veteran's thrombocytopenia is due to HIV, and if so, the current severity of the Veteran's thrombocytopenia to include a determination of his platelet count.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an HIV-related illness examination in order to determine the current severity of his service-connected disability, to include the presence of any AIDS-related opportunistic infection or neoplasm; or, refractory constitutional symptoms, diarrhea, and pathological weight loss.  

The examiner is requested to consider a December 14, 2010,  private treatment record noting the Veteran had thrombocytopenia "likely due" to HIV infection, an October 2015 private treatment record stating immune thrombocytopenic purpura was "mostly due" to HIV/AIDS and a December 2015 disability benefits questionnaire finding the Veteran had no signs or symptoms attributable to an HIV-related illness.  

Then, the examiner should opine as to whether it is as likely as not the Veteran's thrombocytopenia is secondary to his HIV.  If it is, appropriate testing should be done to obtain a platelet count so the correct rating can be assigned.

2.  After completing the above and any other development deemed necessary, readjudicate the remanded issue.  If the benefit sought on appeal is not granted, the Veteran should be provided a supplemental statement of the case and an appropriate time period for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

